Citation Nr: 0909110	
Decision Date: 03/11/09    Archive Date: 03/17/09

DOCKET NO.  05-08 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability, to include as secondary to a service-connected 
right leg disability.

2.  Entitlement to an initial rating higher than 10 percent 
for a right leg disability, on a schedular basis.

3.  Entitlement to an initial rating higher than 10 percent 
for a right leg disability, on an extra-schedular basis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1965 to November 
1967.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from March 2004 and November 2006 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida.

In November 2007, the Board remanded these claims for 
additional development.  That development having been 
completed, the claims have been returned to the Board and are 
now partially ready for appellate disposition.

The issue of entitlement to service connection for a right 
leg disorder and entitlement to an initial rating higher than 
10 percent for a right leg disability on an extraschedular 
basis is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's right leg disability is manifested by 
impairment comparable to malunion of the tibia and fibula 
with a moderate disability.


CONCLUSION OF LAW

The criteria for a rating of 20 percent, but no higher, for 
the Veteran's right leg disability are met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.71a, Diagnostic 
Code 5262 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)(2008).  

As for the issue of entitlement to an initial rating higher 
than 10 percent for a right leg disability, the Veteran's 
claim arises from his disagreement with the initial 
evaluation following the grant of service connection.  It has 
been held that once service connection is granted, the claim 
is substantiated and additional notice is not required.  Any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).

In light of the foregoing, the Board finds that there is no 
further action to be undertaken to comply with the provisions 
of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and 
that the veteran will not be prejudiced by the Board's 
adjudication of the claim.  

II.  Entitlement to an Initial Rating Higher than 10 Percent 
for Service-Connected Right Leg Disability, On a Schedular 
Basis

Service treatment records have been reviewed.  Records 
indicate the Veteran received an injury to his right leg in 
December 1966, when his leg was caught between vehicles.  It 
became an infected hematoma and he contracted cellulitis.  
The separation examination from October 1967 noted a scar on 
the right leg.  Compensation for a right leg disability was 
established by a March 2004 rating decision, at which time a 
10 percent rating was assigned, effective from September 
2003.  

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.1 (2008).  Separate 
diagnostic codes identify the various disabilities.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluations will be assigned if the 
disability more closely approximates the criteria required 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2008).  The determination of 
whether an increased evaluation is warranted is to be based 
on a review of the entire evidence of record and the 
application of all pertinent regulations.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

The Board notes that the appeal for a higher evaluation 
arises from the initial rating decision, which established 
compensation for the right leg disability and assigned the 
initial disability evaluation.  Therefore, the entire rating 
period is to be considered, including the possibility of 
staged ratings (i.e., separate ratings for separate periods 
of time) based on the facts found.  See Fenderson v. West, 12 
Vet. App. 119 (1999).  

The Veteran is currently rated at 10 percent, under 38 C.F.R. 
§ 4.71a Diagnostic Code 5262.  A rating of 10 percent is 
warranted when there is malunion of the tibia and fibula with 
slight knee or ankle disability.  38 C.F.R. § 4.71a 
Diagnostic Code 5262 (2008).  The Veteran is seeking an 
increased rating.  A rating of 20 percent is warranted, under 
Diagnostic Code 5262, when there is malunion of the tibia and 
fibula with moderate knee or ankle disability.  38 C.F.R. 
§ 4.71a Diagnostic Code 5262 (2008).  

The Veteran was afforded a VA examination in January 2004.  
The Veteran reported leg pain and swelling.  The examiner 
diagnosed the Veteran with grade 2 posterior tibialis tendon 
dysfunction.  X-rays revealed moderate degenerative spurring 
at both medial and lateral malleolus of the right ankle, with 
a rather prominent heel spur with spurring also noted at the 
insertion of the Achilles tendon.

The Veteran was afforded an additional VA examination in 
April 2005.  The examiner noted there was a positive anterior 
drawer sign at the right tibial plateau, that moved forward 
more than 1.5 centimeters when pressure was placed on the 
posterior right calf.  Medial and lateral collateral 
ligaments were stable, but when placing valgus stress on the 
knee to test the medial collateral ligament, there was 
definite movement of the right tibia.  There was moderate 
bone bruising involving the lateral tibial plateau and the 
right ankle was swollen.

The Veteran was afforded the most recent VA examination in 
November 2006.  The Veteran reported pain in the right calf 
after ambulating approximately 200 yards.  The examiner 
stated there was increased hemosiderin deposition due to 
friability of the capillaries caused by diabetes, but it was 
worsened on the right leg by backpressure from occlusion of 
the greater saphenous vein at the level of the wound of the 
medial right calf.  Right calf musculature was mildly 
atrophic and his right ankle was slightly larger in 
circumference than his left because of edema caused by 
pressure from injury.  The Veteran was diagnosed with myalgia 
of the right calf, with atrophy of calf musculature caused by 
residuals of an infected hematoma in the military and right 
ankle strain as result of disturbed mechanics from the right 
calf injury, with muscle atrophy due to the right knee 
condition.

The Board has considered the full history of the Veteran's 
right leg disability.  The Board concludes that a rating of 
20 percent is warranted because the Veteran has impairment 
which is comparable to malunion of the tibia and fibula with 
moderate disability.  This is supported by the credible 
complaints, and the objective findings such as atrophy, 
movement of the tibia and impaired circulation.  

A rating of 30 percent is not warranted because the Veteran 
does not have a marked knee or ankle disability because he is 
able to ambulate, has a good range of motion,  and he reports 
no calf pain while at rest.

The Board has additionally considered all applicable 
statutory and regulatory provisions to include 38 C.F.R. §§ 
4.40 and 4.59, as well as the holding in DeLuca v. Brown, 8 
Vet. App. 202 (1995), regarding functional impairment 
attributable to pain, particularly in light of the fact that 
the Veteran contends his disability is essentially manifested 
by pain.  Under 38 C.F.R. § 4.59, painful motion is 
considered limited motion even though a range of motion is 
possible beyond the point when pain sets in.  Hicks v Brown, 
8 Vet. App. 417, 421 (1995).  VA must analyze the evidence of 
pain, weakened movement, excess fatigability, or 
incoordination and determine the level of associated 
functional loss in light of  38 C.F.R. § 4.40, which requires 
the VA to regard as "seriously disabled" any part of the 
musculoskeletal system that becomes painful on use.  DeLuca 
v. Brown, 8 Vet. App.  202 (1995).  During the November 2006 
VA examination, the Veteran's range of motion was improved 
after repetitive motion exercises to 120/140 degrees active 
flexion and extension and was not limited by pain or 
stiffness.  As such, the Board finds that a 20 percent 
evaluation, even considering the principles of 38 C.F.R. § 
4.40 and § 4.45, fully and appropriately contemplates the 
degree of limited flexion and extension that would exist 
during periods of exacerbation.  Additionally, the other 
codes under 38 C.F.R. § 4.71a, which provides a schedule of 
ratings associated with the knee and leg, do not provide a 
basis for an increased evaluation based on the Veteran's 
symptoms.  The Board also notes that the evidence does not 
reflect varying degrees of disability at different times so 
as to warrant a staged rating.  Accordingly, a rating of 20 
percent, but no higher, is awarded for the Veteran's right 
leg disability.  


ORDER

A disability rating of 20 percent, but no higher, for the 
Veteran's right leg disability is granted, subject to 
statutory and regulatory provisions governing the payment of 
monetary benefits.


REMAND

Regarding the claim for service connection for a right knee 
injury, the Board notes that the Veteran was hospitalized on 
two occasions during service for injuries to his right leg.  
He was initially admitted to a hospital in Vietnam in 
December 1966, and was transferred to a hospital in Japan 
where he remained hospitalized until February 21, 1967.  
Although the evidence of record includes a clinical record 
cover sheet showing the discharge diagnosis, the bulk of the 
inpatient treatment records from the lengthy period of 
hospitalization are not of record.  Such records should be 
obtained for the purpose of determining whether they contain 
any support for the Veteran's contention that he injured his 
right knee during service.  

The Veteran has also raised the issue of entitlement to an 
initial rating higher than 10 percent for his right leg 
disability on an extra-schedular basis.  During a VA 
examination in January 2004, the Veteran stated he 
discontinued working because he was unable to tolerate the 
physical requirements due to his pain.  Additionally, during 
the VA examination from April 2005, the Veteran stated he had 
to quit his job because he could not climb ladders or walk a 
catwalk, which were required for his job.  In addition, in 
November 2006, the Veteran reported that he was unable to 
work for four weeks due to his leg.  Although the RO 
summarily denied an extra-schedular rating in a statement of 
the case in October 2008, the Board finds that more complete 
development is necessary.    

Accordingly, the case is REMANDED for the following actions:

1.  Contact the National Personnel 
Records Center and request copies of 
any inpatient hospitalization records 
from the hospitalization at the 8th 
field hospital in Vietnam (or at the 
563rd Medical Battalion) in December 
1966, and at the Army Hospital at Camp 
Zuma Japan from January 1967 to 
February 1967.  The Board notes that 
service hospitalization records are 
sometimes stored separately from the 
veteran's other service medical 
records.  VA must continue its efforts 
until all records are obtained or 
unless it is reasonably certain that 
such records do not exist or that 
further efforts to obtain them would be 
futile.  If no such records exist, this 
should be documented.

2.  Ask the Veteran to submit evidence 
of interference with employment, such 
as the number of hours he works and 
time or wages lost due to his service-
connected right leg disability.  
Documentation such as work attendance 
records should be requested.  

2.  Thereafter, the claim for service 
connection should again be considered, 
and the RO should consider whether the 
claim for an extra-schedular rating must 
be submitted to the Director, 
Compensation and Pension Service or the 
Under Secretary for Benefits for 
extraschedular consideration under 38 
C.F.R. § 3.321 (b)(1).

If the claim remains denied, a supplemental statement of the 
case should be provided to the Veteran and his 
representative.  After the Veteran and his representative 
have had an adequate opportunity to respond, the appeal 
should be returned to the Board for appellate review.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


